Citation Nr: 1737978	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-14 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from May 1973 to April 1978 and from May 1980 to May 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This claim was previously remanded in August 2014 and December 2016 for additional action by the RO.

In June 2017, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.    


FINDING OF FACT

The evidence of record does not establish that the Veteran's left knee disability was caused or aggravated by his period of service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 
VA has a duty to notify the Veteran of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  The VA satisfied its duty to notify by a letter in November 2010.

In addition, VA has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Where, as here, service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board has undertaken the analysis of the Veteran's claim with these heightened duties in mind. 

VA obtained the Veteran's personnel records and all available service treatment records identified by the Veteran.  In its August 2014 remand, the Board directed that the RO request inpatient clinical records identified by the Veteran relative to his left knee, including Fort Leonard Wood Army Hospital, and document all efforts to locate the records.  In October 2010 and December 2015, the RO sent requests for the Veteran's service treatment records for each period of service, but only received records for the Veteran's second period of service (May 1980 to May 1984).  Since the Veteran advised that he received treatment for his knee condition at Fort Leonard Wood Hospital in 1973, the RO also requested all clinical records for that year.  However, the National Personnel Records Center (NPRC) responded that no results/records were found.  The RO notified the Veteran in an April 2016 letter that all efforts to obtain the records had been exhausted, and further attempts to obtain the records would be futile.  VA requested the Veteran submit the missing service treatment records or other relevant evidence in support of his claim, to which the Veteran did not respond.  VA also notified the Veteran that it would decide the claim based on the evidence of record unless the Veteran submitted the outstanding records.   

Pursuant to the August 2014 remand, the Veteran received a VA examination in September 2014.  However, the RO determined that the VA examiner's opinion was factually flawed because the examiner noted that the Veteran's injury was documented in the evidence of record, when in fact, the evidence did not show a documented injury.  As such, the RO requested an additional VA examination, which took place in April 2016, and the Board finds that the examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, VA has satisfied its duty to assist.

In its December 2016 remand, the Board directed that the RO schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The hearing took place in June 2017 and thus the Board's December 2016 directives have been completed, and the case may move forward without prejudice to the Veteran.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Service Connection
The Veteran contends that his left knee disability is related to his active duty service and occurred during basic training in 1973, after he fell out of a truck and twisted his knee.  He maintains that he was treated with a full cast for two months and that the condition continued after his service.

Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).
Service connection may also be granted for chronic disabilities, such as arthritis, if the disability is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service treatment records for his first period of service from 1973 to 1978 were not available, and a request for inpatient clinical records from Fort Leonard Wood returned negative results.  However, the Veteran's personnel records for his second period of service (May 1980 to May 1984) contained a report of the Veteran's entrance examination in August 1979, which noted that the Veteran's lower extremities were normal.  The Veteran also denied having a history of arthritis or "trick" or locked knee.  The 1979 Report of Medical History and entrance examination were silent for any indication of a knee injury occurring during the Veteran's first period of service.  

Post-service, VA imaging records noted that in February 2005, the knee joint was unremarkable bilaterally.  The radiologist also observed a tiny spur of the posterior superior articular margin of the patella of both knees, indicative of minimal early osteoarthritis.  There was no fracture or dislocation or soft tissue calcification.  The Veteran's April 2011 VA treatment records also show a diagnosis of arthritis in the left knee.  A September 2014 VA imaging study noted normal left knee minimal osteoarthritic changes consistent with age.  

The Veteran underwent a VA medical examination in September 2014 and reported that he fell out of a truck during basic training in 1973.  The Veteran maintained that other soldiers fell on him, injuring his left knee, and that the onset of the knee injury occurred during active duty.  The VA examiner noted that the injury was documented in the Veteran's service treatment records and he opined that it was "as likely than not that this Veteran's service connected injury has resulted in a progressive disability of the left knee," and that the progression joint instability and limitation of motion were greater than might be expected with normal aging.  However, a review of the claim file showed that there is no documentation of an in-service left knee injury.  Thus, a new VA examination was ordered.

In an April 2016 VA examination report, the examiner reviewed the Veteran's claim file and noted that there was no documentation of a left knee injury during active service in 1973, as the Veteran presented to service again in 1979 and had a left knee examination, but denied a previous knee condition.  The VA examiner opined that the Veteran had a current left knee condition, but that it was less likely than not that the knee condition was related to active duty military service.  

The Board places high probative weight on the April 2016 VA opinion, as the examiner reviewed the Veteran's claim file and recent VA examination, and provided adequate rationale for the opinion that the Veteran's left knee disability is less likely than not related to service.  While the examiner ultimately determined that the Veteran has a left knee condition, there was no evidence of an in-service event or injury.  Furthermore, the record does not contain any probative medical evidence linking the Veteran's disability to his period of active duty. 

The Board acknowledges the Veteran's assertions that his claimed disability is due to an in-service injury.  The Board notes that the Veteran stated to a VA treatment provider during an April 2011 clinic visit that he had mild left knee arthritis.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2016).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

While the Veteran is competent to describe his symptoms, without medical training, he has not demonstrated the competency to opine on matters requiring medical expertise, such as the etiology or natural progression of a left knee disability.  See Jandreau, 492 F.3d at 1376.  As such, the Board assigns little probative weight to the Veteran's assertions that his left knee arthritis is related to his military service.  

In regard to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's disability is properly afforded such consideration, as arthritis is an enumerated condition under 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1331.  The Board acknowledges the Veteran's assertion that he has had knee pain continuously since service.  However, the Board notes that these assertions are not consistent with the Veteran's August 1979 subjectively reported medical records in which the Veteran denied history of arthritis or "trick" or locked knee or any prior knee injury.  As the Veteran maintains the knee injury occurred in 1973, these statements are highly probative as to both the Veteran's subjective reports and the resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  The Board does not find that the lay statements of pain since service constitute credible evidence of a nexus between the Veteran's military service and the currently diagnosed disability.  As discussed above, the most probative medical opinion concluded that the left knee disability is not due to the Veteran's period of active service.  Therefore, the Board places more probative value on the April 2016 VA examination in determining the etiology of the Veteran's condition.  

Furthermore, the most competent and credible evidence of record is against a finding that that the Veteran's disability manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307 (a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with osteoarthritis of the left knee until several years after service. 

The competent evidence does not establish that the Veteran's currently diagnosed left knee disability is related to his period of active duty.  Notably, the record does not contain any evidence of an in-service injury and the Veteran's entrance examination for his second period of service showed no indication of a knee injury in 1973.  Moreover, there is no evidence of record to demonstrate a probative medical link between the Veteran's left knee disability and his time in service.   

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left knee disability is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


